Title: To Benjamin Franklin from Francis Coffyn, 10 March 1781
From: Coffyn, Francis
To: Franklin, Benjamin


Hond. SirDunkerque 10th. March 1781.
I receiv’d your Excellencys favour of 13th. inst. and am much obliged for what your Excellency is pleased to mention respecting M. Wharton. I have not yet received any letters from this Gentleman, nor from his Brothers at Philadelphia, tho’ I am informed that the greatest part of our Joint adventure, arrived there Safe; as it is now near three months Since the Ariel sail’d from L’orient, I hope we shall Soon hear of her arrival, and that M. Wharton immediately after his landing will have Sent me his promised remittances.
As only one of the men I relieved as mention’d in my last letter appear’d at Passi, I am apt to think that the three other ship’d on board Some privateer, if I can find them out, I will endeavour to recover the money I advanced them on your Excellencys account, as they must be able to bear their own expences, the privateers in general having had pretty good Success.
Your Excellency on the 4th. of august 1779. inform’d me that Sixteen French Sailors formerly belonging to Capn Connyngham, who had been exchanged as Americans, on their return from England had made an application to your Excellency to See them paid of Their wages and shares in prizes, and in consequence requested me by Said letter to assist these men in authenticating their demands, but as I had not the least notion of their engagement, nor any knowledge that they had been Ship’d with Capn. Connyngham, it was not in my power to procure the illucidation your Excellency required, however in order to assist your Excellency in your humane dispositions in favour of these people, I carry’d them before a notary publick and the Commissary of the navy to make their declaration under oath of the terms they ship’d with Capn. Connyngham, and paid the expences out of my own pockett. I had the honnor of forwarding this voucher to your Excellency by my letter of the 12th. of Said month and in answer thereto your Excellency was pleased to Express your apprehension that this document would have been insufficient, as it was a Simple declaration of the people themselves.
These men have since been fatiguing me by their dayly application and reproachs That I am detaining from them the money they pretend They are Justly intitled to, and they have carry’d their Extravange to that degree, as to prosecute me for the payment, which obliges me to the desagreable necessity of defending me in a court of Justice, I take the liberty to inclose a copy of a petition they have lately presented to the Judge of the admiralty by which your Excellency will observe, That from your Excellency applying to me to assist them in procuring a voucher to assertain their claims, they infer That I was the owner of Capn Connynghams vessell, and I am tol’d that they have made an application to the Marquis De Castries, minister for the marine department, to sollicit an order to compell me to pay their demands.
Tho’ I have nothing to fear from Such a ridiculous Step Yet it is very desagreable to be under the necessity of a Justiffication on a matter in which I have not the least concern, and which obliges me to request your Excellency to send me a letter which I may produce, Stating that I had no interest in the vessell in question, and that I only interfered in this business by your Excellency Express commands in order to procure a voucher which might enable your Excellency to See these people Justice done by the Gentlemen in America who had the management of the vessell; and it would be conferring an additional obligation on me, if your Excellency will be pleased occasionally to Speak to the Minister to the same effect.
I have the honour to remain with profound respect Your Excellency’s most obedient & most humble Servant
F. Coffyn
 
Notation: Coffyn frans. 10. March 1781.
